COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Shilpa B. Trivedi, Relator

Appellate case number:      01-16-00804-CV

Trial court case number:    2014-54049

Trial court:                215th District Court of Harris County

        On October 14, 2016, the relator, Shilpa B. Trivedi filed a petition for a writ of
mandamus seeking to vacate the respondent trial judge’s August 9, 2016 order directing
that relator’s pleadings be struck if she fails to pay $41,574.38 in attorneys’ fees within
60 days of that order. With the petition, relator has filed an emergency motion seeking a
stay of the August 9, 2016 sanctions order and a stay of the emergency hearing set for
October 21, 2016, on several issues related to attorney’s fees and other matters.
       Although relator’s emergency motion contains a certificate of service, it fails to
contain the required certificate of compliance that all parties have been notified by
expedited means that an emergency motion for temporary relief has been or will be filed.
See TEX. R. APP. P. 52.10(a). Accordingly, we DENY relator’s emergency motion
without prejudice to refiling within 3 days of the date of this order an amended
emergency motion to stay that contains a certificate of compliance. See id.
        In addition, while relator’s appendix contains two cover pages with district clerk
image numbers for the exhibits, it fails to contain a single index with page numbers for
all exhibits and the bookmarks fail to link to those exhibits. See TEX. R. APP. P. 9.4(h)
(“An electronically filed record in an original proceeding . . . that includes more than one
item must contain bookmarks to assist in locating each item.”). Thus, we ORDER
relator, within 3 days of the date of this order, to file a supplemental record with an
index with page numbers and bookmarks that link to the exhibits. See id. 9.4(h), 52.7(b).
       Finally, the Court requests a response to the petition for writ of mandamus by any
real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 30 days from the date of this order. See id. 2, 52.4.


       It is so ORDERED.


Judge’s signature: /s/ Laura Higley
                   X Acting individually      Acting for the Court

Date: October 14, 2016




                                             2